Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Cella (2020/0348662) which teaches an analogous device including a quantum processor [5928] that performs computations process to compute value of a quantum state, wherein N is an integer; and a classical processor [0001-0002] 
Cella does not specifically disclose or suggest the element/step of “a quantum processor performs an Nth order moment expectation computation process to compute an expected value of a quantum state associated with a quantum circuit description, wherein N is an integer; and a classical processor that executes computer executable components stored in a memory, wherein the computer executable components comprise: a variational optimization component that performs an optimization process comprising associated with a Monte Carlo minimization process to iteratively determine a variational parameterization for an Nth expectation value and associated trial state based on samples of the Nth order moment expectation computation process”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Cella does not specifically disclose or suggest the element/step of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: receive, by the processor, samples of an Nth order moment expectation computation process performed by a quantum processor to compute an expected value of a quantum state associated with a quantum circuit description, wherein N is an integer; and perform, by the processor, an optimization process comprising associated with a Monte Carlo minimization process to iteratively determine a variational parameterization for a trial state based on samples of the Nth order moment expectation computation process”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Cella does not specifically disclose or suggest the element/step of “receiving, by a system operatively coupled to a processor, samples of an Nth order moment expectation computation process performed by a quantum processor to compute an expected value of a quantum state associated with a quantum circuit description, wherein N is an integer; and performing, by the system, an optimization process comprising associated with a Monte Carlo minimization process to iteratively determine a variational parameterization for a trial state based on samples of the Nth order moment expectation computation process”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/